Citation Nr: 0331843	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to June 25, 1997 
for a grant of a 50 percent rating for postoperative 
residuals of a right frontotemporal craniotomy, with 
intractable headaches and reactive depression.

2.  Entitlement to an effective date prior to June 25, 1997 
for a total disability compensation rating based on 
individual unemployability (TDIU rating).

(The issue of entitlement to Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A. § 1922 (West 1991) is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision by the RO in Los Angeles, 
California which denied entitlement to an effective date 
prior to June 25, 1997 for a grant of a 50 percent rating for 
post-operative residuals of a right frontal temporal 
craniotomy, and for a grant of a TDIU rating.  A hearing was 
held before the undersigned veterans law judge in March 2001.  
In June 2001, the Board denied the claims for earlier 
effective dates.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2002 order, the Court granted a motion by the 
parties (the appellant and the VA Secretary) (Joint Motion) 
to vacate and remand the June 2001 Board decision with regard 
to these issues.  

In a July 2001 rating decision, the RO determined that there 
was no clear and unmistakable error (CUE) in an August 1977 
rating decision which granted service connection for post-
operative residuals of a right frontal temporal craniotomy 
and assigned a 30 percent rating.  The veteran was notified 
of this decision in July 2001 and he did not appeal.

Finally, the Board notes that the veteran requested another 
Board hearing in April 2003.  By letter dated in July 2003, 
the Board asked the veteran to clarify the type of Board 
hearing he wanted.  The veteran did not respond to this 
letter, and the Board therefore assumes that he no longer 
wants a hearing.  In this regard, the Board notes that the 
veteran has already had a Board hearing regarding the issues 
on appeal.  See 38 C.F.R. § 20.700 (2003).


REMAND

The joint motion essentially requires that this case be 
remanded in order to obtain Social Security Administration 
records.  See 38 U.S.C.A. § 5103A (West 2002); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In its July 2001 decision the Board referred an issue to the 
RO for adjudication.  That issue was whether there was clear 
and unmistakable error in an August 1977 rating decision that 
granted service connection, and assigned a 30 percent 
evaluation for acquired skull deficit.  The Joint Motion 
contains a finding that this issue might be inextricably 
intertwined with claims for earlier effective dates.

In July 2001 rating decision the RO found that there was no 
clear and unmistakable error in the August 1977 decision in 
granting service connection and a 30 percent evaluation for 
residuals of a right frontotemporal craniotomy with headaches 
and depression.  However, the RO has not adjudicated the 
issue of whether there was clear and unmistakable error in 
the August 1977 decision as to the grant of service 
connection and a separate 30 percent rating for the acquired 
skull defect.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law during the pendency of this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Huston v. Principi, 17 Vet. App. 195 
(2003). 

The veteran has not yet been provided with the specific 
notice required by 38 U.S.C.A. § 5103(a), Quartuccio, supra, 
and Huston, supra.

At the March 2001 Board hearing, the veteran asserted that 
there was CUE in an August 1977 rating decision which granted 
service connection and a 30 percent rating for post-operative 
residuals of a right frontal temporal craniotomy and which 
granted service connection and a 30 percent rating for an 
acquired skull defect.  He essentially asserted that higher 
ratings should have been assigned to these disabilities at 
that time.  In a July 2001 rating decision, the RO determined 
that there was no CUE in an August 1977 rating decision which 
granted service connection for post-operative residuals of a 
right frontal temporal craniotomy and assigned a 30 percent 
rating.  The veteran was notified of this decision in July 
2001 and he did not appeal.  

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claims for an earlier effective date 
for a grant of a 50 percent rating for 
post-operative residuals of a right 
frontal temporal craniotomy, with 
intractable headaches and reactive 
depression, and for an earlier effective 
date for a grant of a TDIU rating.

2.  The RO should obtain from the SSA a 
copy of any decision which awarded the 
veteran benefits, as well as any medical 
records in its possession.  It appears 
that SSA disability benefits may have 
been awarded in 1995.

3.  The RO should adjudicate the 
veteran's claim that there was CUE in an 
August 1977 rating decision that granted 
service connection and a 30 percent 
rating for an acquired skull defect. 

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for an earlier 
effective date for a grant of a 50 
percent rating for post-operative 
residuals of a right frontal temporal 
craniotomy, with intractable headaches 
and reactive depression, and for an 
earlier effective date for a grant of a 
TDIU rating.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 


ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


